Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 12, 2019

                                       No. 04-19-00353-CV

                          IN THE INTEREST OF T.H.C., A CHILD,
                                       Appellant

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-CI-19681
                      The Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
        The trial court clerk has filed a notification of late record stating the clerk’s record has
not been filed because appellant failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and appellant is not entitled to appeal without paying the fee. It is therefore
ORDERED that appellant provide written proof to this court within ten (10) days of the date of
this order that either (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If appellant fails
to respond within the time provided, this appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2019.



                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court